Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 22 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 20. 
My Dearest Friend.
Ghent 22. July 1814.

As I am reduced to the necessity of copying all my own Letters, and as one of the duties the most indispensable to my heart is that of punctuality in my Correspondence with you, I have made it a principle to have my Letter ready for you in the Morning of the Post-day upon which it is dispatched, although it does not go to the Post-Office, untill 8 in the Evening. Hence it was that I had only the opportunity by the Post-script in my last, to acknowledge the receipt of your favours of 20. May. and of 10. and 13. June. which I have numbered 6. 10. and 11.—They were all forwarded by Mr Hall from Gothenburg on the 29th: of June—That of 20. May was the missing Letter, which you had sent to Reval, and which arrived there after my departure—It came under an enclosure from Mr Rodde.—And the day before yesterday, I received your’s of 24. June. N. 12. The first directed to me at this City, and written on the very day of my arrival here—I know not why this has been so long (twenty-six days) in reaching me, unless it be from a sort of fatality, which has hitherto baffled our intentions of punctuality on both sides—I have however now the satisfaction of possessing unbroken the file of your Letters, from the day after I left St: Petersburg, untill that of my arrival at Ghent, and of knowing that you had then received mine, untill the last that I wrote you from Stockholm. On the 24th: of June, you ought to have received mine of the 8th: from Gothenburg—I hope its detention was not continued beyond the next Post-day, and on receiving it you will see by its date, that I did not omit one Post there; as I have not omitted one any where from the day of our parting to this—I gave that Letter into the hands of Mr Hall, to be forwarded by the Post that left Gothenburg on that day, and it should regularly have arrived on the 23d: of June at St: Petersburg.
Your Letter of 20. May mentions that the Book binder had brought you a bill for R. 39. and that you found one on the file not receipted, for R. 43.—They were two different Bills.—In my Account-Book I find them both noted down as paid—That of R. 43. on the 5th: of April, and that of R 39-50 on the 23d: of the same Month—It is possible, that I may have minuted this last, from the Bill, intending to send him the money, and that in the hurry of my departure I forgot it—I have no distinct recollection of having actually paid it. The other one I certainly did pay, and cannot account for its not being receipted.—I believe the man to be honest, and that he would not have brought you the bill if it had really been paid.—I observe by one of your subsequent Letters that you finally found Pluchart’s receipt—
If the change of the place of Negotiation had been, as was first suggested, to the Hague, it would certainly have been personally to me, considering only the circumstance of individual accommodation, far more agreeable than either Gothenburg or Ghent—Ghent is to us all a more agreeable residence than I think Gothenburg would have been—The great and essential objection which there was in my mind, was the great and unnecessary delay, which I knew it must occasion. I suppose this was really the precise object of the Enemy in proposing the change—He wanted a pretext for delay, and I would not have allowed it—He began by talking of the Hague, and he finished by giving us Ghent—The change of the place gave him two Months, and now he still delays without even offering a pretext. The hostility of the Little Lord is a mere sympathy—It is like the whispering Gallery at St: Paul’s—You whisper on one side of the dome, and the listener at the other side hears the sound. Lord Castlereagh whispers at Paris or London, and more than echo’s talk along the walls of the maison Demidoff.—If we had stuck to Gothenburg as I would have done, this paltry shuffling would long before this have been at an end—The true Negotiators as his Lorsdhip said were the bayonets from Bordeaux—It is with them that our Country must treat, and it is by disposing properly of them that she can alone produce a pacific disposition in England.
What you have heard of the character and temper of Mr Clay, coincides exactly with all the experience I have had of them hitherto—But the other Report of a public breach and misunderstanding between two other Gentlemen is altogether unfounded—So far from it, that we now lodge all together at one house, and have a common table among ourselves—that we have engaged as I wrote you before an house, where we shall still lodge and dine together, and that there is on all sides a perfect good humour and Understanding—The junior attachés, who were last year in Russia, appear to me both much improved—They are I believe both wholly independent of their former Patrons, and can therefore have no collisions with them—Their pretensions are not so saliant as they were, and their deportment is consequently more pleasing—The Coll: is not only reconciled to the Chevalier but more assiduous in attention to him than ever—The Chevalier himself is entirely another Man—with good health—good Spirits—good humour—always reasonable—and almost always as you have seen him in his most amiable Moments—Whether there was something baleful in the Waters of the Neva, I know not, but our last year’s visitors, all here, seem to be of another, and a much better world—
When I wrote you that I hoped to be with you by the first of September, it was on the supposition that we should do our business at Gothenburg.—I can no longer entertain such a hope. You know the situation in which we are now here, and the promise we had that the other party should be here to meet us in the first days of this Month. I am aware how painful it will be to you to be kept so long in suspense, whether I am to go to you, or you are to come to me, and only ask you to recollect, that sharing all your anxieties in this respect, I have the further mortification of feeling the same tardiness of our adversaries, as a purposed insult upon our Country.
Your complaints of the troubles and vexations that you meet with in your domestic arrangements distress me greatly—But you say you have been obliged to do many things, which you fear will make me very angry—My dearest friend, say to me expressly and explicitly what you have done—If I am angry, I am sure it will be more for your sake and that of your children than my own—But while you speak in such vague and general terms, what consolation can I have, but to hope that the reality will not afflict me so much as the alarm?
If Mr Strugoffshikoff is dissatisfied with the terms upon which we now have his house I would wish you to look out for Apartments on a smaller Establishment—As I presume Mr Smith and his family have left you, we shall need much less Room, even if I should return—Accommodate yourself as much to your own Satisfaction as you possibly can, but without taking any superfluous chambers—Besides those which you will want, one for my Cabinet and Library will be sufficient—On the footing upon which the American Government has placed me in this mission, I must reduce my Establishment in Russia—If you can, take your new Apartments by the Month, rather than by the year.
I shall execute with pleasure your Commission for Lace; but you must have the goodness to write me what sort of Lace you want, and to what amount—Indulge yourself as liberally as you please in the estimate; but name the sum which you would wish me not to exceed in the purchase—I shall endeavour to procure some table linen, and shall be glad also if you will write me how much of that you think it would be advisable to get.
I do not answer Mr Smith’s Letter, because I am in hopes of hearing very soon of his arrival in Holland—I presume he can have met no difficulty in procuring a passage thither, as I have advised in several of my Letters to you. I am very glad he did not take passage to Gothenburg.
I write to Charles, and am, Dearest Louisa, ever faithfully and affectionately your’s
A.